EXAMINER’S AMENDMENT
This action is in response to amendments received 05/03/2021. Claims 21-40 are pending.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with Philip S. Lyren on 05/20/2021.
The application has been amended as follows:
Cancel claims 22, 31 and 39. 
Change claim 21 to:
21. (currently amended) A method comprising: 
	capturing, with a camera of a smartphone, an image of a physical object in a room; 
	sharing a location of the physical object with electronic glasses worn on a head of a user; 
	displaying, with the electronic glasses and when an obstructing object obstructs the user from being able to view the physical object, a virtual image of the physical object over the obstructing object at the location that matches where the physical object would be visible to the user in the room if the physical object were not obstructed by the obstructing object; and
moving the virtual image being displayed with the electronic glasses to match real-time movements of the physical object while the physical object is obstructed by the obstructing object and not visible to the user wearing the electronic glasses. 

Change claim 29 to:
29. (currently amended)  An electronic system, comprising:
	a smartphone that includes a camera that captures an image of an object;
	one or more processors that build, from the image of the object, a map that includes a location of the object; and
, wherein the display of the electronic glasses displays the virtual image of the object moving in synchronization with actual movements of the object while the object is obstructed by the obstructing object.

Change claim 36 to:
36. (currently amended)  A non-transitory computer readable storage medium storing instructions that cause one or more processors to execute a method comprising: 
	capture, with a smartphone at a geographical location, information about an object; 
	determine, from the information captured with the smartphone, a location of the object in relation to electronic glasses at the geographical location; 
	display, with the electronic glasses at the geographical location and while being pointed in a direction of the object, a virtual image of the object over an obstructing object, wherein the virtual image is displayed where the object would be visible through the electronic glasses if the object were not obstructed by the obstructing object; and
move, while the virtual image of the object is being displayed with the electronic glasses, the virtual image of the object to coincide with real-time movements of the object while the object is obstructed by the obstructing object.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375.  The examiner can normally be reached on 8:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGCHUAN ZHANG/Primary Examiner, Art Unit 3715